Shaw, C. J.
It appears to us that this case is substantially settled by a decision of the supreme court of the United States, made since this cause was argued. Duncan v. Darst, 17 Pet. 205, and 1 Howard, 301. That case distinctly recognizes the continued existence in force of the act of 1800, c. 4, (1 Story U. S. Laws, 715,) as a mode by which debtors imprisoned on execution, under process of the courts of the United States, may be discharged, though it may not be the exclusive mode.
We think it very clear, from the cases, that the laws of the United States, in adopting the modes of proceeding as prescribed by the state courts, do not thereby transfer the jurisdiction to state courts or state magistrates, but adopt similar modes of proceeding, to be pursued by the courts, magistrates and officers of the United States, in like cases. As, for instance, when by the law of the State, a particular mode of proceeding is to be pursued by a sheriff or his deputy, in taking and disposing of property, or in arresting a defendant, a similar mode of proceeding shall be adopted by the marshal of the United States, or his deputy. But when particular authorities are given, and directions addressed to the officers of the State, such law is not adopted by the process acts of the United States; because they cannot be applied, and because they have no power over such state officers. Wayman v. Southard, 10 Wheat. 1, 27. Beers v. Haughton, 9 Pet. 329. U. States v. Knight, 3 Sumner, 358, and 14 Pet. 301. Amis v. Smith, 16 Pet. 303.
The U. S. St. of 1800, c. 4, § 2, provides the form of the poor debtors’ oath, to be administered by the judge of the district court, or, in case there shall be no judge within twenty miles of the jail, then by two commissioners, to be appointed by him; the creditor, his agent or attorney, if within one hundred miles, to have thirty days’ notice. The U. S. St. of 1824, c. 3, (3 Story U. S. Laws, 1932,) provides that the oath may *238be administered by any judge of the supreme court of the United States, or by the district judge for the district within which the debtor is imprisoned, or by any person or persons commissioned by either of them. The U. S. St. of 1824, c. 40, (3 Story U. S. Laws, 1939,) provides for issuing a citation, and makes fifteen days’ notice sufficient, when the creditor is within fifty miles. With these alterations, the act of 1800, c. 4, is still in force, so far that persons, discharged from imprisonment by the taking of the oath before.commissioners, as therein provided, are lawfully discharged. Then the only ques tion is, whether this was repealed by the United States statute of February 28th 1839, abolishing imprisonment for debt in certain cases. And we are clearly of opinion that this does not repeal the former law. Certainly it does not in terms; and there is no ground to maintain that it does so by implication. It provides for the entire abolition of imprisonment for debt, under process from the courts of the United States, in every State where it is abolished by the laws of the State; and where it is allowed by the laws of a State, “ under certain conditions and restrictions, the same conditions and restrictions shall be applicable, and the same proceedings shall be had therein as are adopted in the courts of such State.” The plaintiff contends for a literal construction of this last clause, and maintains that by “ the same proceedings ” must be understood that the proceedings must be had and conducted by the same officers, that is, the officers and magistrates of the State, and that thus is repealed, by implication, the power before conferred on United States judges, and commissioners appointed by them.
This, in our view, would be a most strained construction. Strictly speaking, this law does not apply to the mode of discharge from imprisonment. The intention of congress is manifest, to apply as well to mesne process as to execution ; and when, by the state laws, imprisonment is allowable in certain cases only — as where the debtor is going out of the State — this statute confines the process from federal courts to the same cases. So when affidavit is required, and the like. According to the literal construction contended for by the plaintiff, the process *239from courts of the United States, since February 1839, whether on mesne process or execution, must be served by a sheriff of the county or his deputy, and not by a marshal. The only construction, which will reconcile the act of 1839 with a long course of cases from 1789 to the present time, is, to hold that the law of the United States, in adopting by legislation the processes of state courts, and the same proceedings under them which are directed to be had in the state courts, adopts them, so far as they are analogous and applicable, and so far as corresponding officers of the United States can execute them. But it does not, and congress could not, transfer the jurisdiction of the United States to the State; nor could they require or authorize the officers of the State to execute the judgments of the courts of the United States. Prigg v. Commonwealth of Pennsylvania, 16 Pet. 539. It is true that the proceedings under the judgments of courts of the United States may sometimes be defeated by proceedings under process from the state courts; but this is a collateral and incidental, and not the direct, result of the process of a state court. If, for instance, property has been already taken on execution, by process from a state court, it cannot be taken by a similar process from a court of the United States. So when any rights have been acquired by judgment or process of the courts of a State, such rights cannot be defeated by the judgments and processes of the courts of the United States. This results necessarily from the concurrent jurisdiction of these courts, as established by the constitution and laws both of the States’and of the United States, the effect of which is, that the one which first takes effect must necessarily supersede the other, when both cannot have full operation.
In the present case, we are of opinion that the act of the United States of 1839, abolishing1 or modifying the power of imprisonment for debt, did not, in this State, supersede the former provisions of the law of the United States providing for the appointment of commissioners to administer the poor debtors’ oath; that West was duly and lawfully discharged from his imprisonment; and that the condition of his bond was not broken by his going at large after such discharge.

Judgment for the defendants